        Case 6:20-cv-00492-ADA Document 71 Filed 04/27/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                               WACO
                               WACO DIVISION


WSOU INVESTMENTS LLC                       §
                                           §     CIVIL NO:
vs.                                        §     WA:20-CV-00492-ADA
                                           §
ZTE CORPORATION, ZTE (USA), INC.,          §
ZTE (TX), INC.


                ORDER SETTING MARKMAN HEARING


                                                                       set for
    IT IS HEREBY ORDERED that the above entitled and numbered case is set
                    zoom on Friday, May 21, 2021 at 09:00 AM.
MARKMAN HEARING by zoom

       IT                     27th day of April, 2021.




                                           Alan D Albright
                                           UNITED STATES DISTRICT JUDGE
